DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 01/28/2022 has been entered and fully considered. Claims 14-15 remain pending in the application, where the independent claim 14 have been amended. New claims 21-34 have been added.

Response to Arguments
2- Moreover, Applicant’s amendments and their corresponding arguments, with respect to the rejection of the pending claims under 35 USC 102 and 103, as set forth in the non-final office action mailed on 11/05/2021, have been fully considered and are persuasive.  
3- Therefore, the rejection has been withdrawn.  
4- However, upon further consideration, a new ground of rejection is made in view of Beguin, Santori and Kopp.

Claim Interpretation - 35 USC § 112
5- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:





The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6- This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Chromatic dispersion device,  Light sensing units in claim 14. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by 

Claim Rejections - 35 USC § 102/103

7- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8- In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to 

9- Claims 14-16, 21, 24 and 31 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Santori (Patent 10240978, cited by Applicants).

As to amended claim 14, Santori teaches a spectral detection apparatus  (Fig. 1-22 and Abstract for ex.), comprising an optical device (20, 120, 320, 630, 820 or 1020 for ex) and its method of manufacturing, comprising an optical waveguide (141/139, 624/734/728/726/724 or equivalents), wherein the optical waveguide comprises: a polychromatic light channel configured to transport a polychromatic light beam (Col. 3 ll. 11-17 for ex.) and provided with a light incident surface for receiving an incident polychromatic light beam at an input end of the polychromatic light channel (channel with input waveguide on left side of module 141 or equivalents); a chromatic dispersion device arranged downstream from the polychromatic light channel in an optical path and configured to split the polychromatic light beam from the polychromatic light channel into a plurality of monochromatic light beams (grating 36, 720 or equivalents situated downstream in the light path from the input channel waveguide; Col. 2 ll. 28-33 for ex.); and a plurality of monochromatic light channels  arranged downstream from the chromatic dispersion device in the optical path and configured to respectively conduct the plurality of monochromatic light beams with different colors from the chromatic dispersion device (since the channels are not claimed to be distinct and separate, the light paths along which the plurality of monochromatic light beams propagate inside 139/135, or 738/728/726/724/706/704/623 for ex. in combination or without the wherein monochromatic light output surfaces are respectively provided at output ends of the plurality of monochromatic light channels and configured to output the monochromatic light beams (the ends of the light channels before reaching couplers 38/714); and a measurement device opposite to the optical device, wherein the measurement device comprises a microfluidic channel and a plurality of light sensing units; the plurality of monochromatic light channels are arranged on one side of the microfluidic channel, the plurality of light sensing units are arranged on the other side of the microfluidic channel opposite to the plurality of monochromatic light channels; a light receiving surface of each light sensing unit faces a light output surface of one monochromatic light channel, and at least part of the microfluidic channel is arranged between light receiving surfaces of the plurality of light sensing units and light output surfaces of the plurality of monochromatic -3- light channels (the measurement device comprises a microfluidic channel 24/324x/624 and a plurality of light sensing units 28/702; the plurality of monochromatic light channels leading to OCs 38 are arranged on one side of the microfluidic channel; Fig. 2-20; the plurality of light sensing units are arranged on the other side of the microfluidic channel opposite to the plurality of monochromatic light channels (Figs. 1-2); a light receiving surface of each light sensing unit faces a light output surface of one monochromatic light channel. Input section of microfluidic 24 is located between the sections of the light channels between the light source, 30/130 for ex., and the ends the light channels in sections 139/135 for ex., and the input faces of sensing units 28/702).

As to claims 15-16, 21, 24, 31, Santori teaches the apparatus of claim 14, wherein a substrate of the optical device is a first substrate (139), the measurement device further comprises a second substrate (22), and the plurality of light sensing units and the microfluidic channel are arranged on the second substrate (see Fig. 2); (claims 16/21/24) wherein the polychromatic light channel, the chromatic dispersion device, the plurality of monochromatic-7- light channels, the microfluidic channel, and the plurality of light sensing units are arranged on a same substrate (the whole system can be considered as arranged on substrate 22); (claim 13) the optical device further comprising a light source for emitting the polychromatic light beam, wherein the light incident surface is arranged to receive the polychromatic light beam from the light source (light source 30/130).  

Claim Rejections - 35 USC § 103

10- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11- Claim 22-23, 25-29, 32-33 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Santori in view of Beguin (US Patent No. 6483964, cited by Applicants).

As to claims 22-23, 25-29, 32-33, Santori teaches the spectral detection apparatus according to claim 21.
Santori does not teach expressly the details of the apparatus as in claims 22-23, 25, 29, 32-33.
However, Beguin, in the similar field of optical waveguides used for multiplexing/demultiplexing, teaches wherein the optical device further comprises: a first cladding layer (30B or 30A) on a first side surface of the polychromatic light channel, 20/30A on left side of module; and a second cladding layer (20); (Claim 23) wherein the second cladding layer is integrated with the substrate; on a second side surface of the polychromatic light channel (below 30A), wherein the second side surface is disposed opposite to the first side surface and closer to the substrate than the first side surface (Figs. 2-3), and wherein a refractive index of the first cladding layer and a refractive index of the second cladding layer are both less than a refractive index of the polychromatic light channel (since 20 is considered as core and for light propagation the claddings needs to present a smaller value refractive index than that of the core); (Claim 25) wherein each of the plurality of monochromatic light channels comprises a sub-optical waveguide (output part of waveguides 20/30A on right side of module); (Claim 26) wherein the polychromatic light channel, the chromatic dispersion device, and the plurality of monochromatic light channels are made of a same material (Abstract and Col. 4 ll. 15-23 for ex.); (claim 27) wherein the chromatic dispersion device comprises a reflective blazed grating (35’); (Claim 28) further comprising a reflective layer (36) disposed on a side of a grating surface of the reflective blazed grating away from a polychromatic light output surface of the polychromatic light channel (Col. 4 ll. 41-54); (Claims 29, 32) wherein a reflective bevel or a transmissive grating is provided in the first cladding layer or adjacent to the light incident surface, and the reflective bevel or the transmissive grating is located upstream from the light incident surface in-6- the optical path and configured to guide an incident light beam into the light incident surface (the input surface of 20/30A upstream of the optical path necessarily present a partial reflection as in any interface between two medias with different refractive indices); (Claim 33) wherein the light incident surface is arranged at a surface of the polychromatic light channel on a side away from the substrate (the input surface appears to be on the back side of Figs. 2-3 away from substrate 10), and the first cladding layer comprises a transmissive grating (35’), the transmissive grating arranged on a side of the light incident surface away from the substrate and configured to direct the light incident beam into the light incident surface (Figs. 2-3).  
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Santori according to Beguin’s suggestions so that wherein the optical device further comprises: a first cladding layer on a first side surface of the polychromatic light channel; and -4- a second cladding layer on a 

12- Claim 30 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Santori and Beguin in view of Kopp (EP 2177938).

As to claim 30, Santori teaches the optical device according to claim 14.
	The combination of Santori and Beguin teaches the monochromatic light channels being separate (see rejection of claims 22-23).
	The combination of Santori and  Beguin does not teach expressly wherein the monochromatic light output surface of each monochromatic light channel is provided with mesh dots or an extraction grating for outputting one of the plurality of monochromatic light beams, even though Beguin suggests the possibility of using many components (Col. 5 ll. 48-52 for ex.).  
However, in a similar field of endeavor, Kopp teaches a structure and method for aligning fiber optics and/waveguides on an optical waveguide (Abstract and Figs. 1-8) wherein the monochromatic light output surface of each monochromatic light channel is provided with mesh dots or an extraction grating for outputting one of the plurality of monochromatic light beams (¶ 38).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Santori and Beguin according to Kopp’s suggestions so that wherein the monochromatic light output surface of each monochromatic light channel is provided with mesh dots or an extraction grating for outputting one of the plurality of monochromatic light beams, with the advantage taught by Kopp of efficient alignment with the external components (¶ 38).

Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886